DISMISS; and Opinion Filed March 4, 2019.




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-01132-CV

                           MARJAHN MOORE, Appellant
                                     V.
                 GREENS OF HICKORY TRAILS APARTMENTS, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-04683-E

                               MEMORANDUM OPINION
                         Before Justices Brown, Schenck, and Pedersen, III
                                     Opinion by Justice Brown
        The clerk’s record in this appeal has not been filed because appellant has not paid the fee.

By letter dated November 20, 2018, we cautioned that failure to provide, within ten days, written

verification she had either paid or made arrangements to pay the clerk’s fee or was entitled to

proceed without payment of costs could result in dismissal of the appeal. See TEX. R. APP. P.

37.3(b). To date, however, appellant has not complied. Accordingly, we dismiss the appeal. See

id. 37.3(b); 42.3(b), (c).



                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE

181132F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MARJAHN MOORE, Appellant                             On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas
 No. 05-18-01132-CV        V.                         Trial Court Cause No. CC-18-04683-E.
                                                      Opinion delivered by Justice Brown.
 GREENS OF HICKORY TRAILS                             Justices Schenck and Pedersen, III
 APARTMENTS, Appellee                                 participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee GREENS OF HICKORY TRAILS APARTMENTS
recover its costs, if any, of this appeal from appellant MARJAHN MOORE.


Judgment entered this 4th day of March, 2019.




                                                –2–